In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0951V
                                          UNPUBLISHED


    CRAIG SIEFKER,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: August 19, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

        On July 1, 2019, Craig Siefker filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine administration
(“SIRVA”) as a result of an influenza (flu) vaccination on November 8, 2017. Petition at
¶¶ 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On May 14, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On August 18, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $25,200.00,
representing compensation in the amount of $25,000.00 for his pain and suffering and
$200.00 for his out-of-pocket expenses. Proffer at 1. In the Proffer, Respondent
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $25,200.00, representing compensation in the amounts of
$25,000.00 for his pain and suffering and $200.00 for his actual expenses in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
CRAIG SIEFKER,                             )
                                           )
                  Petitioner,              )  No. 19-951V
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.             )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On May 14, 2021, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. ECF No. 30. Thereafter, Chief Special Master Corcoran

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Shoulder Injury Related to Vaccine Administration (“SIRVA”). ECF No. 31.

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$25,200.00. The award is comprised of the following: $25,000.00 for pain and suffering, and

$200.00 for out of pocket expenses. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $25,200.00, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.
                         Respectfully submitted,

                         BRIAN M. BOYNTON
                         Acting Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Deputy Director
                         Torts Branch, Civil Division

                         DARRYL R. WISHARD
                         Assistant Director
                         Torts Branch, Civil Division

                         /s/ LYNN C. SCHLIE
                         Lynn C. Schlie
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-3667
                         Fax: (202) 616-4310

Dated: August 18, 2021